Beninng, J.
concurring.
Were any of the objections urged “against the foreclosure ■of the mortgage,” good ?
I do not think that the first was. The mortgage was set forth in the petition, according to its legal effect; and I do not know of any law requiring more to be done that! that.
Nor the second. Wayne represented himself as the administrator of the “assignee” of the mortgagees. If this was not a sufficient averment of an assignment, the averment was amendable under the Actjof 1854. With this averment sufficient, it would not be necessary for the petition to contain also an averment that the mortgage had “words of negotiability or assignability.” The mortgage did in fact have such words; and under an averment of an assignment, it would be admissible as evidence. Under such averments promissory notes and bills of exchange are admitted every day.
Nor the fourth. The assignment was in fact, an assignment under trial.
Nor the fifth; for the reasons mentioned in disposing of the second.
Nor the sixth. The omission of a profert was remediable *173by amendment. The mortgage, it seems, was present, ready to be shown, if called for. This was the matter of substance.
Nor the seventh. The petition, it seems, gave copies of the drafts, without giving copies of the endorsements and acceptances. But endorsements and acceptances existed. Copies of them, and of the drafts, are contained in the transcript; whereby it appears, that the mortgagees had incurred liabilities for the mortgagor, to the amount alleged in the petition. These omissions in the petition, then, were remediable by amendment.
Nor the eighth. The mortgage itself contemplates future advances.
Nor the ninth. It was not necessary that the drafts should be “negotiable ;” or that “the money paid (if ever paid,) or the amount thereof due by open account, if at all,” should be “assignable.” The drafts were drawn on the mortgagees, and were accepted and paid by them. This raised an account, nothing else, in their favor, against Lewis. In fact, however, the drafts were negotiable; and they were negotiated ; they were drawn by Lewis, payable to his own order, and were endorsed by him.
Nor the tenth.- This consists of matter of fact, and there does not appear to have been any proof to support it: on the contrary, there was proof to oppose it; viz: the mortgage itself, which contemplates future advances to be made by the mortgagees, to the mortgagor.
Nor the eleventh ; which is but a repetition of the tenth.
These were all of the objections urged “against the foreclosure of the mortgage,” (by way of demurrer I suppose,) and they are all, I think, quite insufficient.
If these objections to the pleading were insufficient, the objection to the admission of the mortgage in evidence, must also have been insufficient.
A profert of the letters of administration, if necessary, might have been added to the rule at any time. There was a profert in the petition.
*174We might as well make up our minds, to accept the amendment Act of 1854.
I think the letters were admissible.
The drafts, together with the endorsements, the acceptances, and the protests for non-payment by the acceptors, and the mortgages, were read as evidence by the counsel for Wayne, the petitioner. They introduced no further evidence.
The counsel for Lewis objected to this evidence as insufficient, insisting, that it was not sufficient to show, that the mortgagees, the acceptors of the drafts, had ever paid the drafts at all; or that if it was sufficient to show this, it was not sufficient to show, that they had paid the drafts out of their own money. The Court overruled the objection.
This is a point entitled to notice.
I think that the Court was right. The drafts were protested for non-payment by the acceptors. This shows, that the drafts had got into circulation after acceptance. At the time of the trial, the drafts had got back into the hands of the acceptors. How did they get back there ? The acceptors must have paid them. This is the presumption.
So, I think that the evidence was sufficient to show, that the acceptors had paid the drafts.
Was it sufficient to show, that they had paid the drafts out of their own funds, and not out of the effects of the drawer in their hands? I think so, not however with entire confidence in the opinion.
The mortgage, it is clear from its face, contemplates advances — accommodation acceptances, to be made by the drawer, does it contemplate any other sort ? I hardly think so. Indeed, what use would there be for a mortgage, if the case was one, in which the acceptances w ere to be acceptances founded on effects of the drawer in the hands of the drawee, at the time of acceptance.
And then, if the fact was, that the acceptors had effects of Lewis, out of which they might have paid the drafts, why did he not show the fact ? It would have been easy for him *175to do so. And it was a matter in relation to which it was he that held the affirmative.
There is enough here, I think, to raise a prima facie case, that the acceptors paid the drafts out of their own funds.
Upon the whole, then, I go for affirming the judgment of the Court below.